Citation Nr: 0007904	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  99-02 072	)	DATE
	)
 )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than April 10, 1996, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1966 to February 1969, and from April 1970 to August 1987.

2.	On March 15, 2000, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware, notified 
the Board of Veterans' Appeals (Board) that the veteran died 
on March 5, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).




ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



